UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2015 o TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-52864 Entia Biosciences, Inc. (Exact name of Registrant as specified in its charter) Nevada 26-0561199 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 13ualatin-Sherwood Rd #800, Sherwood, OR 97140 (Address of principal executive offices) (509) 427-5132 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive DataFile required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x On May 15, 2015, 23,327,809 shares of the registrant's common stock, par value $0.001 per share, were outstanding. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 Table of Contents PartI. FINANCIAL INFORMATION Item 1. Financial Statements ENTIA BIOSCIENCES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2015 December 31, 2014 Assets Current Assets: Cash $ $ Accounts receivable, net Inventory, net Prepaid expenses Other current assets - Total Current Assets Property and Equipment, net Patents and license, net Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Short-term convertible notes payable, net of discount related-party Short-term convertible notes payable, net of discount Notes payable Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit): Preferred stock, $0.001 par value, 5,000,000 shares authorized, Series A preferred stock, 350,000 shares designated, 200,807 and 200,807 shares issued and outstanding, respectively, aggregate liquidation value of $1,004,035 and $1,004,035 respectively Common stock, $0.001 par value, 150,000,000 shares authorized, 16,872,809 and 15,512,927 shares issued and outstanding, respectively. Additional paid-in capital Deferred compensation ) ) Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the consolidated financial statements. 3 Table of Contents ENTIA BIOSCIENCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Ended Ended March 31, 2015 March 31, 2014 REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Advertising and promotion Professional fees Consulting fees General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest expense ) ) Other income (expense) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE- BASIC AND DILUTED: $ ) $ ) Weighted common shares outstanding- basic and diluted See accompanying notes to the consolidated financial statements. 4 Table of Contents ENTIA BIOSCIENCES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD ENDED DECEMBER 31, 2014 and FOR THE INTERIM PERIOD ENDED MARCH 31, 2015 (Unaudited) Preferred Stock Common Stock Additional Paid In Deferred Stock Subscriptions Accumulated Total Stockholders' Equity Shares Amount Shares Amount Capital Compensation Receivable Deficit (Deficit) Balance - December 31, 2014 $ ) $ - $ ) $ ) Issuance of warrants in connection with convertible notes payable - Issuance of common stock for cash - Issuance of common stock for conversionof convertible debt - Issuance of common stock for conversionof accounts payable - - 56 - - - Stock compensation - Issuance of common stock for services - - 28 - - - Issuance of warrants for services - ) - - - Issuance of warrants in connection withsales agreement - Amortization of deferred compensation - Net loss - ) ) Balance - March 31, 2015 $ ) $ - $ ) $ ) See accompanying notes to the consolidated financial statements. 5 Table of Contents ENTIA BIOSCIENCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Three Months Ended Ended March 31, 2015 March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation/amortization Loss on write-off of debt discount - Amortization of discount on convertible notes Stock-based compensation Loss on sale of stock subscription receivable - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses Other current assets ) ) Accounts payable and accrued expenses NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of patents and patents pending(net) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - Proceeds from convertible notes payable and notes payable Payment on notes payable ) ) Payment on convertible note payable - related party - ) Proceeds from sale of stock subscription receivable - NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH FLOWS FINANCING AND INVESTING ACTIVITIES: Stock issued for accounts payable $ $ Conversion of convertible notes payable and accrued interest to common stock $ $
